DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The Applicants previously elected without traverse of Group I and Species A in the reply filed on 03/27/2019.  Claims 6 and 8–9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Response to Amendment
Claims 1, 12, and 18 are amended due to the Applicant's amendment dated 09/15/2022.  
Claims 1–18 are pending and Claims 6 and 8–9 remain withdrawn from further consideration.

The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/15/2022.
The rejections under 35 U.S.C. 103 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/15/2022.  The rejections are withdrawn.  However, as outlined below, new grounds of rejection have been made in view of Lee et al. US-20060103298-A1.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 23–28 of the reply dated 09/15/2022 with respect to the rejections under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues in the paragraph bridging pages 23–24 that the newly added features of the amended claim are not taught by the cited prior art.
Examiner's response -- These additional features were not previously required and are met in the new grounds of rejection below in view of Lee et al. US-20060103298-A1.
Applicant's argument -- Applicant argues from the bottom of page 24 to the top of page 27 that: (1) Ren teaches that in order to have obvious fluorescent delay effect, the energy level difference ΔEST of the compound should not be greater than 0.30 eV, (2) as evidenced in Table 1, Ren shows that the ΔEST of the compound can change significantly even with the same substituents but just changing the relative substituting position of the carbazole groups and the cyano groups; and (3) those studying Ren as a whole should not have found any apparent reason or motivation to replace one of the cyano groups of Ren for a trifluoromethyl group (-CF3) group, as such a modification may cause even greater change in the ΔEST of the compound such that it is greater than 0.30 eV, and accordingly lose the fluorescence delay effect, based on this data in Table 1 of Ren.
Examiner's response -- This is not found persuasive because while the data in Table 1 of Ren may support that changing the relative substituting position of the carbazole groups and the cyano groups has an impact on the energy level difference ΔEST of the compound, the data does not appear to show what impact substituting the cyano group for the trifluoromethyl group would have, as proposed in the rejection of record.  As such, one having ordinary skill in the art could not necessarily draw the conclusion set forth by Applicant that to replace one of the cyano groups of Ren for a trifluoromethyl group (-CF3) group would cause even greater change in the ΔEST of the compound such that it is greater than 0.30 eV, and accordingly lose the fluorescence delay effect.
Additionally, as discussed in the previous Office action in greater detail at paragraphs 51–53, the motivation to make the substitution was supplied by the evidence of secondary reference Swager, as Swager teaches that it is known in the art that both cyano (nitrile) and trifluoromethyl (-CF3) groups are an electron withdrawing groups (¶ [0039], ¶ [0095]) used in a TADF light-emitting material of an organic light-emitting diode (¶ [0026]; examples compound in Fig. 2C-2E).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the nitrile group in the modified compound of Ren and Zhang et al. with a trifluoromethyl group (-CF3), and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the doping material in the light-emitting layer of the device of Ren and possessing the benefits taught by Ren and Zhang et al.
Applicant's argument -- Applicant argues in the first and second paragraphs of page 27 that the proposed modification cannot render the prior art unsatisfactory for its intended purpose and the proposed modification cannot change the principle of operation of a reference.  
Examiner's response -- As discussed above, one having ordinary skill in the art could not necessarily draw the conclusion set forth by Applicant that to replace one of the cyano groups of Ren for a trifluoromethyl group (-CF3) group would cause even greater change in the ΔEST of the compound such that it is greater than 0.30 eV and accordingly lose the fluorescence delay effect based on the data in Table 1 of Ren.  Instead one having ordinary skill in the art would have been motivated by the evidence of Swager to make the substation to arrive at the claimed compound.  
Furthermore, the proposed modification would lead to one of the compounds shown in paragraph 60 of the previous Office action, of which structures 
    PNG
    media_image1.png
    254
    324
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    275
    388
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    392
    271
    media_image3.png
    Greyscale
are disclosed by the Applicant.  Applicant further discloses that the compound of the specification represent thermally-activated delayed fluorescence (TADF) emitters (page 1 fifth paragraph).  As such, the modified compound would neither render the compound unsatisfactory for its intended purpose (a delayed fluorescence emitter) and nor change the principle of operation of a reference (delayed fluorescence).
Applicant's argument -- Applicant appears to argue hindsight bias from the last paragraph of page 27 to the top of page 28.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues in the second paragraph of page 28 that all claims dependent from claims 1 and 18, including claims 2–5, 7, and 10–17 should now be allowable for at least the reasons discussed above.
Examiner's response -- Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5, 7, and 10–18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 18, claims 1 and 18 was amended to further recite "...and wherein the emission layer further comprises at least one host material, which differs from the at least one organic luminescent emitter molecule, the at least one host material comprises 50-80 % by weight of at least one hole-dominant host and 10 to 45 % by weight of at least one electron-dominant host, each based on a total weight of the emission layer."  However, this limitation does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues in the first paragraph of page 24 of the reply of 09/15/2022 that support can be found, e.g., in the last paragraph starting on paragraph 45 and ends on page 46, and the Table on page 60 of the current specification.  
The Table on page 60 of the specification describes a device comprising in the EML a host comprising 70 % by weight 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole and 20 % by weight T2T. The paragraph bridging pages 45–46 of the specification recites:

    PNG
    media_image4.png
    576
    1019
    media_image4.png
    Greyscale

In the above paragraph, wherein the emission layer (EML) comprises 50-80 % by weight of a specific list of hole-dominant host compounds is recited, but not a generic hole-dominant host.  Likewise, wherein the EML comprises 10-45 % by weight of a specific electron-dominant host compound T2T is recited, but not a generic electron-dominant host.  Finally, the example in the Table of page 60 shows a specific examples where the host system comprises two specific compounds, 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole (hole-dominant) and T2T (electron-dominant).  Therefore, from the above there does not appear to be support for the conclusion that wherein the EML host material comprises 50-80 % by weight of at least one generic hole-dominant host and 10 to 45 % by weight of at least one generic electron-dominant host is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–5, 7, and 10–17 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5, 7, 10–16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over REN et al. US-20170186973-A1 ("Ren") in view of Zhang et al. Mater. Horiz., 2016, 3, 145–151, and Swager et al. US-20160285007-A1 ("Swager"), Cho et al., Adv. Mater. 2014, 26, 6642–6646 or Uoyama et al., Nature, 2012, 492, 234–238, and Lee et al. US-20060103298-A1.
Regarding claims 1–5, 7, 10–16, and 18, Ren teaches an organic light emitting device comprising a light-emitting layer between an anode and a cathode wherein the light-emitting layer comprises a compound of a general formula (I) (¶ [0051]-[0054], ¶ [0028], ¶ [0029]) 
    PNG
    media_image5.png
    170
    287
    media_image5.png
    Greyscale
(¶ [0028]) as a doping material (¶ [0053], ¶ [0060]) wherein A1 to A10 include at least one nitrile group (which is the same as a cyano group and -CN) and at least one function group having a general formula (II) (¶ [0029]) 
    PNG
    media_image6.png
    214
    277
    media_image6.png
    Greyscale
 (¶ [0030]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]).  Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]), and therefore the doping material is the primary light emitting molecule.  Ren teaches benefits of the compound may include lower drive voltages, higher current efficiencies, and higher external quantum efficiencies (¶ [0143]).  Ren teaches specific examples of the compound of the general formula (¶ [0043]) including compound 51 
    PNG
    media_image7.png
    300
    281
    media_image7.png
    Greyscale
 (¶ [0043], page 10) and compound 56 
    PNG
    media_image8.png
    286
    300
    media_image8.png
    Greyscale
 (¶ [0043], page 10).

Ren does not specifically teach a compound as shown above wherein only one of the positions corresponding to A6 and A10 in the general formula (I) of Ren is a nitrile group and the other is hydrogen, and the positions corresponding to A3 in the general formula (I) of Ren is a nitrile group; however, Ren teaches that in the general formula (I), A1 to A10 may be a hydrogen atom, a deuterium atom, a nitrile group, and a functional group having the general formula (II) (¶ [0029]).
Zhang et al. teach TADF compounds (Title, Abstract) comprising carbazolyl substituents and cyano substituents on a benzene core (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teaches the strong electron-withdrawing abilities of the dicyano units render them difficult to fabricate efficient blue emitters, a wise and effective method that can be adopted is using the benzonitrile moiety rather than the phthalonitrile moiety to fabricate the TADF emitters, and the electron-withdrawing abilities of the benzonitrile moiety are weakened by reducing a cyano unit on the benzene ring, resulting in a relatively large energy gap which is favorable to fabricate blue TADF emitters (page 146, first column, fourth paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Ren such that only one of A6 and A10 is a nitrile group and the other is hydrogen, and one of A3, A4, A5 in the case of compound 51 or one of A1, A3, A5 in the case of compound 56 is a nitrile group thereby arriving at two benzonitrile moieties, based on the teaching of Zhang et al.  The motivation for doing so would have been to make fabrication easier and increase the energy gap of the compound, which is favorable to fabricate blue TADF emitters, as taught by Zhang et al.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select A3 out of the available positions, because it would have been choosing one out of three possible positions to arrive at a benzonitrile moiety, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the doping material in the light-emitting layer of the device of Ren and possessing the benefits taught by Ren and Zhang et al.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising benzonitrile moieties having the benefits taught by Zhang et al. in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Ren in view of Zhang et al. does not specifically teach a compound as discussed above wherein the nitrile group at the position corresponding to A6/A10 in the general formula (I) of Ren is a trifluoromethyl group (-CF3).
As evidenced by Swager, it is known in the art that both cyano (nitrile) and trifluoromethyl (-CF3) groups are an electron withdrawing groups (¶ [0039], ¶ [0095]) used in a TADF light-emitting material of an organic light-emitting diode (¶ [0026]; examples compound in Fig. 2C-2E).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the nitrile group at the position corresponding to A6/A10 in the general formula (I) of Ren in the modified compound 51 or the modified compound 56 with a trifluoromethyl group (-CF3), because Swager teaches both cyano (nitrile) and trifluoromethyl (-CF3) groups are known electron withdrawing groups used in a TADF light-emitting material of an organic light-emitting diode.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the doping material in the light-emitting layer of the device of Ren and possessing the benefits taught by Ren and Zhang et al. See MPEP 2143.I.(B).

Ren in view of Zhang et al. and Swager does not specifically teach a compound as discussed above wherein the positions corresponding to R3 and R6 of the general formula (II) are each a substituent; however, Ren teaches that in the general formula (II) R1 to R8 may be hydrogen atoms, deuterium atoms, C6-30 aromatic group, and C2-30 heterocyclic aromatic group (¶ [0031]).
Zhang et al. teach TADF compounds (Title, Abstract) comprising carbazolyl substituents and cyano substituents on a benzene core (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teaches that tert-butyl substituents at the 3,6-positions of carbazolyl substituents act like a shield to over the luminance core, not only promoting the PL efficiency, but also improving the stability of the compounds (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teach that the electrochemical stability of the emitters can be greatly improved by the introduction of two tert-butyl groups at the 3,6-positions of carbazole because of reversible oxidation behavior attained by including substituents on the active sites of carbazole (page 147, second column).  Further, Zhang et al. teach that compounds with two tert-butyl groups at the 3,6-positions of carbazolyl substituents are red-shifted by roughly 15 nm as compared with equivalent compounds with hydrogens at the 3,6-positions of carbazolyl substituents (page 148, first column, first paragraph and Fig. 2).
Cho et al. teach TADF compounds comprising carbazolyl substituents and cyano substituents on a benzene core (page 6644, second column, fist paragraph and page 6643, Scheme 1).  Cho et al. teach that compounds with tert-butyl substituents at the 3,6-positions of carbazolyl substituents are red-shifted by roughly 20 nm as compared with an equivalent compound with hydrogens at the 3,6-positions of carbazolyl substituents (page 6642, second column, third paragraph) and the EL emission of OLEDs comprising compounds with tert-butyl substituents at the 3,6-positions of carbazolyl substituents was red-shifted by roughly 50 nm as compared to the EL emission of an OLED comprising an equivalent compound with hydrogens at the 3,6-positions of carbazolyl substituents (page 6645, second column, second paragraph and Figure 4(c)).  Additionally, Cho et al. teaches that introduction of tert-butyl substituents at the 3- and 6-positions of the carbazolyl groups increases solubility of the compounds in aromatic solvents (page 6643, second column, second paragraph) and improved quantum efficiency in solution-processed TADF OLEDs (page 6642, second column, first paragraph and page 6644, second column).
Uoyama et al. teach TADF compounds comprising carbazolyl substituents and cyano substituents on a benzene core (page 235, first column, second paragraph and page 234 Fig. 1(b)).  Uoyama et al. teach that introduction of phenyl substituents at the 3- and 6-positions of the carbazolyl groups induces a shift of the emission maximum to longer wavelengths as compared with equivalent compounds with hydrogens at the 3,6-positions of carbazolyl substituents (page 236, first column, third paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 3-, and 6-positions of the carbazolyl substituents in the modified compound 51 or the modified compound 56 with tert-butyl based on the teaching of Zhang et al. and Cho et al.  The motivation for doing so would have been to promote the PL efficiency, to improve the stability of the compounds, and tune the emission wavelength, as taught by Zhang et al., to tune the emission wavelength, as taught by Uoyama et al., and to improve solubility, improve quantum efficiency, and tune the emission wavelength, as taught by Cho et al.
Alternatively, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 3-, and 6-positions of the carbazolyl substituents in the modified compound 51 or the modified compound 56 with phenyl groups, based on the teaching Uoyama et al.  The motivation for doing so would have been to tune the emission wavelength, as taught by Uoyama et al.

The modified compounds of Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al., are 
    PNG
    media_image9.png
    254
    324
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    275
    388
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    395
    277
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    392
    271
    media_image12.png
    Greyscale
.
 Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. appears silent with respect to the property of wherein the modified compounds have an emission maxima from about 450 to about 470 nm and a photoluminescence quantum yield of at least about 70%.
The instant specification recites that the compound in Example 1 
    PNG
    media_image13.png
    251
    320
    media_image13.png
    Greyscale
(page 58, instant specification) has an emission maximum at 450 nm and a photoluminescence quantum yield of 83%, the compound in Example 2 
    PNG
    media_image10.png
    275
    388
    media_image10.png
    Greyscale
(page 59, instant specification) has an emission maximum at 462 nm and a photoluminescence quantum yield of 76%, and the compound in Example 3 
    PNG
    media_image12.png
    392
    271
    media_image12.png
    Greyscale
(page 59, instant specification) has an emission maximum at 462 nm, and a photoluminescence quantum yield of 73%.
Since Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. teaches the same structures 
    PNG
    media_image1.png
    254
    324
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    275
    388
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    392
    271
    media_image3.png
    Greyscale
as disclosed by the Applicant, the property of as an emission maxima of 450 nm, 462 nm, 462 nm and a photoluminescence quantum yields of 83%, 76%, and 73%, which that fall within the claimed ranges, is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112

Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. does not specifically teaches wherein the emission layer further comprises at least one host material, which differs from the at least one organic luminescent emitter molecule, the at least one host material comprises 50-80 % by weight of at least one hole-dominant host and 10 to 45 % by weight of at least one electron-dominant host, each based on a total weight of the emission layer.
Lee teaches an organic electroluminescent device which can prevent device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]) wherein the device comprising at least one light-emitting layer, wherein the light emitting layer comprises at least one dopant and at least two host materials include a first host material and a second host material (¶ [0015]).  Lee teaches the first host material is a small molecular materials (¶ [0029]) and has hole transporting characteristic (¶ [0031]) and the second host material has an electron transporting characteristic (¶ [0031]).  Lee teaches preferably, in order to improve the device characteristics, the second host material has weight ratio of 0.3 to 3 with respect to the first host material having weight ratio of 1 (¶ [0033]).  Additionally, Lee teaches examples wherein the dopant is at the concentration of 5% by weight (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to incorporate the two compound host system wherein the first host has hole transporting characteristic and the second electron transporting characteristic, wherein the second host material has weight ratio of 0.3 to 3 with respect to the first host material having weight ratio of 1, and wherein the dopant is at the concentration of 5% by weight, based on the teaching of Lee.  The motivation for doing so would have been to improve the device characteristics, as taught by Lee.
The resulting emission layer comprises the modified compound of Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. as the dopant at 5 % by weight, and a first host material having hole transporting characteristic and a second host material having electron transporting characteristic such that the first host material and the second host material are mixed at the weight ratio of 1:0.3 to 1:3, which overlaps with the claimed range of 50-80 % by weight of at least one hole-dominant host and 10 to 45 % by weight of at least one electron-dominant host.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Therefore, the device comprising the modified compounds of Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., and Lee meet the limitations of claims 1–5, 7, 10–16 and 18.

For example, the modified compounds of Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., and Lee 
    PNG
    media_image13.png
    251
    320
    media_image13.png
    Greyscale
 are each an organic luminescent emitter molecule comprising:
a first chemical moiety consisting of a structure of instant formula I;
two second chemical moieties consisting of a structure of formula II, formula IIa, and formula IIb;
the first chemical moiety is link to each of the two second chemical moieties via a single bond;
T is hydrogen;
V is one of the two second chemical moieties;
W is CN;
X is one of the two second chemical moieties;
Y is hydrogen;
# represents the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties;
Z are each a direct both;
R1, R2, and Rm are each hydrogen;
Ra at the 3- and 6-positions are each an unsubstituted C4 alkyl group (a tBu group) and the remaining Ra are each hydrogen, and R3 and R4 are not required to be present;
R5 is not required to be present;
R6 is not required to be present;
and exactly one substituent selected from the group consisting of W, X, and Y is CN or CF3, and exactly two substituents selected from the group consisting of T, V, W, X and Y represent the binding sites of a single bond linking the first chemical moiety and one of the two second chemical moieties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over REN et al. US-20170186973-A1 ("Ren") in view of Zhang et al. Mater. Horiz., 2016, 3, 145–151, and Swager et al. US-20160285007-A1 ("Swager"), Cho et al., Adv. Mater. 2014, 26, 6642–6646 or Uoyama et al., Nature, 2012, 492, 234–238, and Lee US-20060103298-A1 as applied to claim 12 above, and further in view of Iwakuma et al. US-20090030202-A1 ("Iwakuma").
Regarding claim 17, Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., and Lee teaches the device as discussed above with respect to claim 12.
Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., and Lee does not specifically exemplify a device as discussed above wherein at least one of the host materials has a triplet energy level and as singlet energy level that are energetically higher than a triplet energy and a singlet energy of the emitter molecule.
Iwakuma teaches an organic EL device comprising a compound of a formula (1) used as a host material, which exhibits a high efficiency of light emission, high heat resistance, and a long lifetime (¶ [0012], [0014]).  Iwakuma also teaches the compound may be used in the electron-transport layer (¶ [0048]) and therefore it may have electron-transport properties.
  Iwakuma exemplifies compound of the formula (1) including No. 12 
    PNG
    media_image14.png
    307
    394
    media_image14.png
    Greyscale
 (¶ [0041], page 8; ¶ [0127]) which is 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the compound of formula (1) as the electron transport characteristic second host material in the device of Ren in view of Zhang et al., Swager, Uoyama et al, or Cho et al., and Lee. The motivation for doing so would have been to obtain a high efficiency of light emission, high heat resistance, and a long lifetime, as taught by Iwakuma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound No. 12 of Iwakuma, because it would have been choosing from the list of compounds specifically exemplified by Iwakuma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the luminous layer of the device of Ise and possessing the benefits taught by Iwakuma.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound of formula (1) of Iwakuma having the benefits taught by Iwakuma, as described above, in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified device of Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., Lee, and Iwakuma comprises a light-emitting layer comprising the modified compound 
    PNG
    media_image15.png
    277
    395
    media_image15.png
    Greyscale
, and as a host, the compound 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole of Iwakuma.
Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., Lee, and Iwakuma is silent as to the properties of wherein the second host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the modified compound.  
The instant specification recites Device D1 
    PNG
    media_image16.png
    493
    556
    media_image16.png
    Greyscale
 (page 60, instant specification) wherein the luminous layer comprises the compound of Example 2 
    PNG
    media_image15.png
    277
    395
    media_image15.png
    Greyscale
  (page 59, instant specification) with host materials 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole and T2T (page 60 instant specification).  The instant specification recites preferably, energy can be transferred from the host compound to the one or more organic molecules according to the invention (page 39, specification) and "[t]he host material typically should be selected to exhibit first triplet and first singlet energy levels, which are energetically higher than the first triplet and first singlet energy levels of the organic molecule" (page 45, specification).  It is presumed that the exemplary device D1 of the specification possesses the preferred properties of wherein the host material is capable of transferring energy to the at least one organic luminescent emitter molecule and wherein the host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the organic luminescent emitter molecule. 
Since Ren in view of Zhang et al., Swager, Uoyama et al. or Cho et al., Lee, and Iwakuma teaches the same structure as disclosed by the Applicant, the property of wherein the second host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the modified compound of Ise in view of Takeda is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
/E.M.D./Examiner, Art Unit 1786